
	
		I
		112th CONGRESS
		2d Session
		H. R. 4373
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the expansion of tax benefits for adoption enacted in 2001 and to
		  permanently reinstate the expansion of tax benefits for adoption enacted in
		  2010.
	
	
		1.Short titleThis Act may be cited as the
			 Making Adoption Affordable Act of
			 2012.
		2.Expanded tax
			 benefits for adoption made permanent
			(a)Expansions
			 enacted in 2001 made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 202 of such Act.
			(b)Expansions
			 enacted in 2010 permanently reinstated
				(1)Increase in
			 dollar limitation
					(A)Adoption
			 credit
						(i)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $13,170.
						(ii)Child with
			 special needsParagraph (3) of section 23(a) of such Code
			 (relating to $10,000 credit for adoption of child with special needs regardless
			 of expenses) is amended—
							(I)in the text by
			 striking $10,000 and inserting $13,170,
			 and
							(II)in the heading by
			 striking $10,000 and inserting $13,170.
							(iii)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(h)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(3) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(B)Adoption
			 assistance programs
						(i)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $13,170.
						(ii)Child with
			 special needsParagraph (2) of section 137(a) of such Code
			 (relating to $10,000 exclusion for adoption of child with special needs
			 regardless of expenses) is amended—
							(I)in the text by
			 striking $10,000 and inserting $13,170,
			 and
							(II)in the heading by
			 striking $10,000 and inserting $13,170.
							(iii)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(f)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(2) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(2)Credit made
			 refundable
					(A)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(i)by
			 redesignating section 23, as amended by subsection (a), as section 36C,
			 and
						(ii)by
			 moving section 36C (as so redesignated) from subpart A of part IV of subchapter
			 A of chapter 1 to the location immediately before section 37 in subpart C of
			 part IV of subchapter A of chapter 1.
						(B)Conforming
			 amendments
						(i)Section
			 24(b)(3)(B) of such Code is amended by striking 23,.
						(ii)Section
			 25(e)(1)(C) of such Code is amended by striking 23, both places
			 it appears.
						(iii)Section
			 25A(i)(5)(B) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
						(iv)Section 25B(g)(2)
			 of such Code is amended by striking 23,.
						(v)Section 26(a)(1)
			 of such Code is amended by striking 23,.
						(vi)Section
			 30(c)(2)(B)(ii) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
						(vii)Section
			 30B(g)(2)(B)(ii) of such Code is amended by striking 23,.
						(viii)Section
			 30D(c)(2)(B)(ii) of such Code is amended by striking sections 23
			 and and inserting section.
						(ix)Section 36C of
			 such Code, as so redesignated, is amended—
							(I)by striking
			 paragraph (4) of subsection (b), and
							(II)by striking
			 subsection (c).
							(x)Section 137 of
			 such Code is amended—
							(I)by striking
			 section 23(d) in subsection (d) and inserting section
			 36C(d), and
							(II)by striking
			 section 23 in subsection (e) and inserting section
			 36C.
							(xi)Section 904(i) of
			 such Code is amended by striking 23,.
						(xii)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 36C(g).
						(xiii)Section
			 1400C(d) of such Code is amended by striking 23,.
						(xiv)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, before
			 53(e).
						(xv)The
			 table of sections for subpart A of part IV of subchapter A of chapter 1 of such
			 Code of 1986 is amended by striking the item relating to section 23.
						(xvi)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, as amended by this Act, is
			 amended by inserting 36C, after 36B,.
						(xvii)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended by inserting after the
			 item relating to section 36B the following new item:
							
								
									Sec. 36C. Adoption
				expenses.
								
								.
						(3)Coordination
			 with sunsetEach amendment made by this subsection to another
			 provision of law is to such provision of law as amended by section 10909(c) of
			 the Patient Protection and Affordable Care Act, as amended by section 101(b) of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2011.
				
